DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to this tern, the range of last 2 lines of claim 8 is indefinite.
Claims 9-14 are rejected as dependent claims containing all limitations of claim 8. In addition “about” is present in other ranges defined in dependent claims:
claim 9, in line 2;
claim 10, in line 2;
claim 11, in line 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5, and 7-11is/are rejected under 35 U.S.C. 103 as being unpatentable by over Okuno et. al., U. S. Pat. 9,202,788, hereafter Okuno.
Regarding claim 1, Okuno disc;loses (Figs 5-14)
a method of manufacturing a semiconductor device, the method comprising:
forming (Fig. 11) a first outer box [1106] and a second outer box [1104] on a wafer (claim 9);
forming (Fig. 12) an insulating layer [1202] covering the first outer box and the second outer box;

providing (Fig. 13) a photoresist layer [1302] on the insulating layer; and

wherein the photoresist pattern comprises:
a first opening (Fig. 14C, the opening of [1404]) exposing a portion of a top surface of the insulating layer, the first opening having a square shape in a top view (Fig. 14B);
a first inner box [1404] disposed in the first opening;
a first shield (gap on the sides of [1404] in Fig. 14C) exposing a portion of a top surface of the insulating layer [1410] and surrounding the first opening;
a second opening (Fig. 14C, the opening of [1406]) horizontally apart from the first opening and having a square shape in a top view (Fig. 14B), the second opening exposing a portion of the top surface of the insulating layer [1410; and
a second inner box [1406] disposed in the second opening.
Okuno teaches (Fig. 13) the photoresist [1302] pattern being transferred on a BARC layer [1304] below  photoresist layer [1302]  to form the inner box, but fails to explicitly disclose the inner box being an actual photoresist pattern.
	However, one having ordinary skill in the art could modify the teachings of Okuno to use the actual photoresist pattern [1306] for the inner box because such a modification simplifies the method by cutting the pattern transfer step.
	Regarding claim 2, Okuno discloses everything as applied above. Okuno further discloses further comprising a second shield (gap on the sides of [1406] exposing a portion of the top surface of the insulating layer [1410] and surrounding the second opening.
	Regarding claim 3, Okuno discloses everything as applied above. Okuno further discloses (Fig. 14) wherein the first shield and the second shield have square shapes in the top view.

Regarding claim 7,  Okuno discloses everything as applied above. Okuno further discloses (Fig. 9C) wherein the first outer box and the second outer box are formed on a top surface of the wafer.
Regarding claim 8, Okuno discloses (Figs 5-14) a method of manufacturing a semiconductor device, the method comprising:
forming (Fig. 11) a first outer box [1104] and a second outer box [1106] on a wafer (claim 9);
providing (Fig. 13A) a photoresist layer [1302] on the wafer; and
by removing (Fig. 13B) a portion of the photoresist layer, forming a photoresist pattern [1306] comprising a first opening and a second opening that are horizontally apart from each other (see plan view in Fig. 14),
wherein the first opening defines a first inner box superimposed on the first outer box in a plan view,
the second opening defines a second inner box superimposed on the second outer box in the plan view (see Fig. 14)
Okuno fails to explicitly disclose
a horizontal distance between the first opening and the second opening is about 150um to about 400um.
However, this limitation is obvious over Okuno because a change in size is generally considered within the ability of one having ordinary skill in the art (MPEP, latest edition, 2144.IV.A) and because Okino defines (Col. 9, limes 61-62 the size of similar magnitude, micrometers) a similar range.

Regarding claim 10, Okuno discloses everything as applied above. The range of claim 10 is not disclosed by Okuno, but is obvious over Okuno for the reasons as applied in the rejection of claim 8 above.
Regarding claim 11, Okuno discloses everything as applied above. The range of claim 11 is not disclosed by Okuno, but is obvious over Okuno because photoresist of this thickness is used for BiB alignment marks (MPEP, 2144.05.I, see West et. al., U.S. Pat. Pub. 2020/0135841, par. [0032], the range can be found in several references).

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable by over Okuno et. al., U. S. Pat. 9,202,788, hereafter Okuno, in view of Harn et. al., U. S. Pat. Pub. 2011/0115057, hereafter Harn.
Regarding claim 12, Okuno discloses everything as applied above. Okuno further discloses (Fig. 14C) wherein the first inner box and the first outer box constitute a first overlay mark, and the second inner box and the second outer box constitute a second overlay mark.
Okuno fails to explicitly disclose  wherein the wafer comprises chip regions and a scribe lane disposed between the chip regions, and
wherein the first overlay mark and the second overlay mark are formed on the scribe lane.
However, Harn discloses (par. [0019], Figs 1-5) wherein the wafer comprises chip regions and a scribe lane disposed between the chip regions, and
wherein the first overlay mark and the second overlay mark are formed on the scribe lane.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place overlqay alignment marks of Okuno in the scribe lane as taught by Harn, since Harn 
Regarding claim 13, Okuno on view of Harn discloses everything as applied above. Okuno further discloses (Fig. 13B) further comprising measuring an overlay alignment of the photoresist pattern by using the first overlay mark and the second overlay mark.
Regarding claim 14, Okuno on view of Harn discloses everything as applied above. Okuno further discloses (Fig. 23) wherein the first and second overlay marks are arranged closest to each other among overlay marks.

Allowable Subject Matter
Claims 15-20 are allowed. Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior  art of record fails to explicitly  disclose or make obvious all limitations of independent claim 15 and dependent claims 4 and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure-Analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817